NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

ROLEX WATCH U.S.A., INC.,
Appellant,

V.

AFP IMAGING CORPORATION,
Appellee.

2012-1260
(Opposition No. 91188993)

Appeal from the United States Patent and Trademark
Office, Trademark Trial and Appeal Board.

ORDER

Upon consideration of AFP Imaging corporation (AFP
lmaging)’s April 5, 2012 letter, the court considers
whether Rolex Watch U.S.A.’s appeal should be dismissed
as moot.

Rolex has appealed from an order of the Trademark
Trial and Appeals Board dismissing Rolex’s opposition to
AFP’s application to register the mark ROLL-X for x-ray
tables for medical and dental use. AFP informs the court
that on March 19, 2012, Rolex withdrew its opposition to
AFP’s trademark application

ROLEX WATCH V. AFP IMAGING 2

Accordingly,

lT IS ORDERED TH_ATZ

(1) Rolex Watch is directed to show cause within 14
days of the date of this order why its appeal should not be
dismissed as moot.

(2) The briefing schedule is stayed.

FoR THE CoUR'r
MAY 2 1  /s/ J an Horbaly
Date J an Horbaly
Clerk
cc: Gary D. Krugman, Esq.
Norman H. Zivin, Esq.
525 .
U.S. CDUH'l'-:||.'SHPPEALS FOR
THE FEDF.RAL C|HCU|T
NAY 2 'I-ZUTZ
JAN HURBAI.Y

CLEBK